DETAILED ACTION

Double Patenting
Claims 1-3 and 6-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-18 of copending Application No. 16/518199 for the reasons discussed in the previous Office Action. 

The rejections of some or all of claims 1-19 on the ground of nonstatutory double patenting as being unpatentable over the claims the commonly-owned patents 6,890,023,  6,843,525,  8,117,972,  8,883,285,  8,764,089,  8,690,233,  8,808,831,  8,808,834,  8,795,807,  8,808,827,  8,834,985,  8,808,833,  9,511,690,  9,775,536, and 9,539,958 are withdrawn in view of Applicant's amendment, filed February 12, 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.


The meaning of claim 5 is unclear because it recites "the material is a rubberized plastic material".  The meaning of this limitation is unclear because the term is not defined or explained in the instant specification and, although the term is used in the art, it appears to be a colloquial term that does not have a clear and consistent definition.  For the sake of compact prosecution, "rubberized plastic material" is considered herein to refer to a plastic material with rubber-like properties.  Appropriate explanation is required.  

The rejections of claims 1-4 and 6-19 made under 35 U.S.C. 112(b) are withdrawn in view of Applicant's amendment, filed February 12, 2021. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, and 12-19 are rejected under 35 U.S.C. 102(a)(2) are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nelson (US PG Pub. No. 2018/0290418), which has an effective filing date of April 5, 2017.  Evidence supporting the rejection of claims 4 and 7 is provided by Industrial Rubber Goods (Industrial Rubber Goods, "How and Why do We Use Natural and Synthetic Rubber?", 2011, p. 1).  
Regarding claims 1, 3, 8, 10, 13, 14, 16, and 18, Nelson teaches a sandwich-type composite component comprising a first outer layer (54) having an outer surface, a texturized elastomeric protective coating (72, i.e. "sprayed backside protective coating") integrally-formed on the outer surface, a second outer layer (52), and a honeycomb core (50, i.e. "cellular core") including many cavities bonded between the first and second outer layers (par. 33-36).  The core and outer layers in Nelson's structure are joined together by compression molding (par. 37, 39, 42). 
Nelson's sprayed protective coating is a thermosetting elastomer made from a synthetic polymer that functions as a sound-deadening (i.e. "sound-damping") material that provides noise and vibration insulation and is made by spraying a liquid material that forms an elastomer on the outer surface and curing (par. 33, 47).  The coating also contains fillers, which necessarily have texture (par. 46).  As either side of the component may be considered the "backside", the sprayed coating may be considered a "backside coating".  

The claim limitations reciting that the material is movable between open and closed positions is a statement of intended use.  As Nelson's product can be moved, which includes between a position that may be considered "open" and a position that may be considered "closed", it meets the claim limitation.  Likewise, the claim limitations requiring that the covering reduces a level of undesirable noise when the component is in the closed position and that the covering provides an aesthetically-pleasing appearance to the backside of the component when it is in the open position are also statements of intended use regarding where the product is placed and at the discretion of a user/listener/viewer.  As the prior art cover is made from a sound-deadening material, it necessarily reduces the level of noise from one side of the component to the other.  Therefore, if the panel is used to "close" an opening or used in a "closed position", it will reduce the level of noise, desired or otherwise, from being transmitted into the "closed" space.  As there is no apparent, defined, or claimed difference between blocked noises that are undesirable and those that are desirable, the requirement that the noise that is reduced is undesirable does not distinguish the claimed product over the prior art.  Similarly, as there is no specific appearance that is defined or claimed to qualify a surface as "aesthetically pleasing" or to distinguish it prima facie obvious to provide a product with an aesthetically-pleasing appearance.  See MPEP 2144.04.  Furthermore, the prior art product meets the claim limitations because it is capable of being used as claimed. 
The claim limitations reciting that the second outer layer is a load-bearing layer, that the outer surface is a "backside surface of the component", that the recited component is a "vehicle interior component", and that the recited component is a "vehicle load floor component" are statements of intended use.  Nelson's product meets these limitations because it is capable of being used as claimed (i.e. the second outer layer can be used as a load-bearing layer, the component can be situated such that its outer surface is a  "backside surface", and the component can be used as a vehicle interior or load floor component) (par. 33).  

Regarding claims 2, 4-7, 17, and 19, as discussed above, Nelson's sprayed protective coating is a thermosetting elastomer made from a synthetic polymer that functions as a sound-deadening (i.e. "sound-damping") material that provides noise and vibration insulation (par. 33, 47).  As such, Nelson's protective layer is an "acoustic barrier layer of sound-dampening elastomeric material".  
As evidenced by Industrial Rubber Goods, which teaches that any type of artificial elastomer is a synthetic rubber, Nelson's coating is made from a synthetic 
The claim requirement that the coating is "for noise reduction in the vehicle" is a statement of intended use.  Nelson's coating material meets the claim limitation because it is capable of being used for noise reduction in a vehicle.

Regarding claim 12, the outer layers in Nelson's product are fiber-reinforced plastic layers (par. 37).  

Regarding claim 15, the protective coating/acoustic barrier layer has a thickness in the range of 1 to 2 mm (par. 47).  As discussed, above, the prior art coating reduces sound radiation (i.e. and provide noise reduction) and provides solid-borne damping and, therefore, provides at least some "noise transmission obstruction".

The rejections of claims 1, 3, 4, 7, 8, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ciuperca (US PG Pub. No. 2016/0361894) are withdrawn in view of Applicant's amendment, filed February 12, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 12-19 are rejected under 35 U.S.C. 103 as obvious over Nelson in view of Trevisan (US PG Pub. No. 2011/0315310) or Parrish (US PG Pub. No. 2004/0244903).  Evidence supporting the rejection of claim 4 is provided by Industrial Rubber Goods.
Regarding claims 1-8, 10, and 12-19, as discussed above, Nelson, as evidenced by Industrial Rubber Goods, is considered herein to teach or render obvious the limitations of claims 1-8, 10, and 12-19.  As also discussed above, Nelson's product is considered to meet the product-by-process limitations of claims 1-8, 10, and 12-19 because his product includes the integral structure that the limitations imply.  See MPEP 2113.  
Nelson does not teach subjecting his protective coating to a press-molding process, which could be considered a difference from the current invention if the limitations directed to such were construed as implying more than just an "integral structure".  However, as discussed above, Nelson's product is a compression-molded composite sandwich panel structure that has an applied outer elastomeric polymeric layer (discussed above) and that may be used as a vehicle component (par. 4-6).  

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson and/or Nelson and Trevisan and/or Parrish, as applied above, and further in view of Dodsworth (WO 2016/028359 A2). 
Regarding claims 9 and 11, the teachings of Nelson differ from the current invention in that the disclosed core is not taught to be a thermoplastic honeycomb core.  However, Dodsworth teaches that making the cores of composite panels from a "relatively hard" material, such as a thermoplastic, allows the core to effectively transfer an applied load from one end of the core to the other end of the core (par. 44).  Therefore, it would have been obvious to one of ordinary skill in the art to use a thermoplastic honeycomb core in Nelson's panel so that the force of applied loads can be distributed across the panel.  


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Preisler (US PG Pub. No. 2013/0278018) in view of Sauer (US Pat. No. 2007/0299193) and, optionally, Parrish. 
Regarding claims 1, 6-14, 16, and 18, Preisler teaches a sandwich-type composite component comprising a fiber-reinforced thermoplastic first outer layer (22) having an outer surface, a fiber-reinforced thermoplastic second outer layer (20), and a thermoplastic honeycomb core (24, i.e. "cellular core") including many cavities bonded between the first and second outer layers (Figs. 6-8, par. 26, 29-31, 44).  
The teachings of Preisler differ from the current invention in that the taught sandwich panel is not taught to include a sprayed protective elastomeric coating on the outer surface of the first layer.  However, Preisler does teach that the panel is intended for use as a vehicle load floor (par. 38, 43).  Sauer further teaches that vehicle panels are equipped with sound-dampening linings in order to reduce sound radiation and for solid-borne sound damping and teaches a sprayable liquid elastomeric damping coating composition (i.e. "sprayable liquid elastomeric material") that can be applied in an automated manner, that can be cured at a relatively low temperature, and that does not require pre-gelling (unlike other coating types) (par. 3, 49, 50, 52).  Sauer's damping composition offers a definite improvement in damping properties over other acoustic damping coatings known in the art (par. 61).  Accordingly, it would have been obvious to one of ordinary skill in the art to apply, thereby bonding and "integrally forming", Sauer's elastomeric, sound-damping coating onto the outer surface of one or both of the outer layers and in Preisler's panel in order to reduce sound radiation (i.e. and provide noise 
Preisler and Sauer do not teach that the disclosed sprayed elastomeric coating is applied to a mold surface and then press-molded onto Preisler's panel, which might be considered a difference from the current invention if the product-by-process limitation is construed as requiring more than an "integral structure".  However, as discussed above, Preisler does teach that the panel is intended for use as a vehicle load floor (par. 38, 43).  Parrish further teaches that many parts for vehicles, such as load floors, are manufactured with an elastomeric or rubber-like layer on one side and further teaches a method of forming such coatings that entails spraying an elastomeric material to the inner surface of a mold, placing an insert onto the material layer in the mold, and curing the material, which may be done while applying pressure (par. 4, 8, 9, 11, 25).  The mold used in Parrish's method may also include raised and lowered areas in order to create three-dimensional design elements on a part's surface (par. 25).  Parrish's method is advantageous because it can be used to apply an elastomeric layer to an insert for a vehicle interior part and to form a three-dimensionally textured/patterned surface on the insert, and because it is a reliable and cost-effective method of doing so 
The claim limitations directed to the formation of the protective layer are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113. The prior art product meets the claim limitations because it has the implied structure. 
The claim limitations reciting that the material is movable between open and closed positions is a statement of intended use.  As the prior art product can be moved, which includes between a position that may be considered "open" and a position that may be considered "closed", it meets the claim limitation.  Likewise, the claim limitations requiring that the covering reduces a level of undesirable noise when the component is in the closed position and that the covering provides an aesthetically-pleasing appearance to the backside of the component when it is in the open position are also statements of intended use regarding where the product is placed and at the discretion of a user/listener/viewer.  As the prior art cover is made from a sound-damping material/elastomer that covers a surface of the panel, it necessarily reduces the level of prima facie obvious to provide a product with an aesthetically-pleasing appearance.  See MPEP 2144.04.  Furthermore, the prior art product meets the claim limitations because it is capable of being used as claimed. 
The claim limitations reciting that the second outer layer is a load-bearing layer, that the outer surface is a "B-surface", that the recited component is a "vehicle interior component", and that the recited component is a "vehicle load floor component" are statements of intended use.  The prior art product meets these limitations because it is capable of being used as claimed (i.e. the second outer layer can be used as a load-bearing layer, the component can be situated such that its outer surface is a "B-surface", and the component can be used as a vehicle interior or load floor component).  


Regarding claims 2, 17, and 19, as discussed above, Sauer's coating material is sound-damping material for noise reduction in vehicles. Sauer further teaches that the polymeric coating material is cured with mild heating and can further contain thermoplastic polymers that improve acoustic damping (par. 32, 34, 35; claim 12).  Therefore, Sauer's elastomeric material qualifies as both a "thermoset, sound damping material" and a "thermoplastic, sound-damping material" for noise reduction in a vehicle.  

Regarding claim 3, Sauer's elastomeric coating material contains fillers, such as structure-reinforcing fibers, powders, flakes, ground nut shells, and hollow spheres (Abstract; par. 36, 37) which have texture.  Therefore, Sauer's elastomeric material and the coating it forms is "a textured material". As also discussed above, it would have been obvious to configure the prior art product to have a three-dimensional surface design (i.e. a texture) in order to achieve a desired aesthetic effect.   

Regarding claims 4 and 5, Sauer's elastomeric coating material is based on a synthetic rubber material (par. 2, 16, 33).  As the material is made of plastic and is rubber-like (i.e. it is an elastomer and sound-damping), Sauer's material qualifies as a "rubberized plastic".  If "rubberized plastic" is intended to convey that a plastic has undergone some kind of "rubberizing" process, it is noted that the limitation is a product-by-process limitation.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See 

Regarding claim 15, the teachings of Preisler and Sauer differ from the current invention in that the thickness of the elastomeric coating is not disclosed.  However, as no criticality has been shown, the recited thickness is a prima facie obvious selection of dimension that does not define the claimed product over the prior art.  See MPEP 2144.04.  As discussed, above, the prior art coating reduces sound radiation (i.e. and provide noise reduction) and provide solid-borne damping and, therefore, provides at least some "noise transmission obstruction". 

The rejections of claims 1, 5, 7, 8-16, and 18 under 35 U.S.C. 103 as being unpatentable over Preisler and further in view of Fivella (Fivella, J. "Low-buck Modding with the Plasti Dip Spray", 2013, p. 1-5) are withdrawn in view of Applicant's amendment, filed February 12, 2021.  


Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive.
Applicant has argued that the double patenting rejection made in view of copending Application No. 16/518199 should be withdrawn because the instant claim limitations requiring a sprayed elastomeric layer, which is now also required to be 
Applicant has further argued that neither of Nelson or Preisler in view of Sauer anticipate or render obvious the claimed invention because neither teaches the recited process, i.e. forming an elastomeric coating by spraying it onto the inner surface of a mold followed by press-molding the coating to a sandwich panel.  However, as discussed above, Applicant states that these product-by-process limitations connote "integral structures".  As Nelson and Preisler in combination with Sauer teach elastomeric and sound-dampening coatings on components having integral structures, they have the structure Applicant has identified as being implied by the recited product-by-process limitations, and, therefore meet the claims.  See MPEP 2113.  Furthermore, 
Applicant has further argued that the product-by-process limitations, particularly the requirement that the outer layer is "sprayed" (and now press-molded), have been given no patentable weight during examination.  However, Applicant's assertion is incorrect. The product-by-process limitations were and are herein given the appropriate patentable weight, which is based on the structure they imply.  As Applicant as noted, the recited product-by-process limitations imply "an integral structure" (Applicant's Remarks, p. 10-11).  The products of the prior art and the copending claims meet this limitation because they include an outer layer with an integral structure.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784